***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   SCHAGHTICOKE TRIBAL NATION V. STATE—CONCURRENCE

   PALMER, J., concurring. I agree with, and join, the
majority opinion. I write separately only to note my
agreement, in addition, with the determination of the
trial court that the plaintiff, Schaghticoke Tribal Nation,
does not have standing with respect to its claims of a
breach of fiduciary duty by the defendants, the state
of Connecticut and the Commissioner of Energy and
Environmental Protection.
   As the majority has explained, the trial court properly
rejected the plaintiff’s claims seeking just compensation
for the state’s alleged unconstitutional taking of land
that the plaintiff contends belongs to it, concluding
that sovereign immunity bars those claims because the
plaintiff has no cognizable property right in that land.
See Tamm v. Burns, 222 Conn. 280, 284, 610 A.2d 590
(1992) (‘‘[t]o survive a motion to dismiss on the ground
of sovereign immunity, a complaint must allege suffi-
cient facts to support a finding of a taking of land in a
constitutional sense’’ (internal quotation marks omit-
ted)). With respect to the plaintiff’s fiduciary claims,
the trial court thereafter dismissed those claims upon
concluding that the plaintiff lacks standing to bring
them for essentially the same reason that the plaintiff
cannot prevail on its underlying takings claims, that is,
because the plaintiff has no ownership interest in the
property that it claims the state took from it. On appeal,
the majority has not addressed the trial court’s conclu-
sion regarding standing, electing, instead, to affirm the
court’s dismissal of the fiduciary claims on the ground
of sovereign immunity. I agree with the majority’s con-
clusion in that regard because, as this court discussed
in Bloom v. Dept. of Labor, 93 Conn. App. 37, 888 A.2d
115, cert. denied, 277 Conn. 912, 894 A.2d 992 (2006),
equitable claims against the state that have been
brought for the sole purpose of facilitating a money
judgment against the state are barred by sovereign
immunity to the same extent that the money judgment
itself is barred by that doctrine. Id., 41.
  Nevertheless, I also agree with the trial court’s hold-
ing that the plaintiff has an insufficient interest in the
land at issue for standing purposes. To establish stand-
ing, a party must make at least a threshold or colorable
showing of aggrievement. See, e.g., May v. Coffey, 291
Conn. 106, 112, 967 A.2d 495 (2009). For present pur-
poses, ‘‘aggrievement requires a two part showing. First,
a party must demonstrate a specific, personal and legal
interest in the subject matter of the [controversy], as
opposed to a general interest that all members of the
community share. . . . Second, the party must also
show that the [alleged conduct] has specially and injuri-
ously affected that specific or legal interest.’’ (Internal
quotation marks omitted.) Lazar v. Ganim, 334 Conn.
73, 85, 220 A.3d 18 (2019). Having correctly concluded
that the plaintiff lacked a property interest sufficient
to support a takings claim because the state, not the
plaintiff, owns the land, the trial court also correctly
concluded that the plaintiff has not made a colorable
showing that it is entitled to the equitable relief it seeks
in connection with that takings claim. For that reason,
as well, I agree with the majority that the trial court
properly dismissed all of the plaintiff’s claims, including
its fiduciary claims.